PER CURIAM.
Appellants/plaintiffs appeal from a final judgment entered following the grant of appellee/defendant’s motion for summary judgment. We reverse.
The trial court erred in basing its summary judgment ruling on the defendant’s “uncontroverted expert testimony.” The plaintiffs in this case presented evidence which directly conflicted with the expert testimony, thereby showing that a genuine issue of material fact existed. Summary judgment was therefore improper. See Thrasher v. Koehring Co., 543 So.2d 754 (Fla. 3d DCA 1988).
Reversed.